COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
                                
 



 
IN RE: ERIC FLORES, 
 
RELATOR.


§
 
§
 
§





No.
    08-11-00363-CR
 
ORIGINAL
    PROCEEDING




ON PETITION
    FOR WRIT OF MANDAMUS








 


§
 


 






 



MEMORANDUM  OPINION
 
Relator Eric
Flores, pro se, has filed a petition
for writ of mandamus requesting that this Court compel the Honorable Patrick
Garcia, Judge of the 384th Judicial District Court of El Paso County to grant
several pretrial motions, and admit certain evidence for trial.
Relief by writ of
mandamus is appropriate in instances where the relator demonstrates there is no
adequate remedy at law available to correct the alleged harm, and that the
action sought is not discretionary.  See Simon v. Levario,
306 S.W.3d 318, 320 (Tex.Crim.App. 2009)(orig. proceeding). 
Based on the record before us, Relator has not demonstrated he is
entitled to mandamus relief.  See Tex.R.App.P. 52.3.  Accordingly,
the petition is DENIED.  
 
 
January 18, 2012
                                                                        CHRISTOPHER
ANTCLIFF, Justice
 
Before McClure, C.J., Rivera, and Antcliff,
JJ.
 
(Do Not Publish)